284 S.W.3d 780 (2009)
Terry CARSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91736.
Missouri Court of Appeals, Eastern District, Division One.
June 9, 2009.
*781 Michelle M. Rivera, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.
Prior report: 240 S.W.3d 199.

ORDER
PER CURIAM.
Terry Carson appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Finding no clear error in the motion court's ruling, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).